Citation Nr: 0513316	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation for 
accrued purposes.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had recognized service from February 1945 to 
April 1945.  He died in August 2001.  The appellant is the 
veteran's son.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied accrued benefits 
due to a deceased beneficiary.


FINDINGS OF FACT

1.  The veteran died in August 2001.  The immediate cause of 
death was listed as cardiorespiratory arrest with an 
antecedent cause of acute pneumonia and an underlying cause 
of malaria.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.  

3.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service.


CONCLUSION OF LAW

Dependency and indemnity compensation, for accrued puposes, 
is not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.301, 3.312, 3.1000(a)(2) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the May 2003 rating decision and the 
November 2003 statement of the case.  Since these documents 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, 
the appellant was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the November 2003 statement of the 
case, which provided notice of element (4).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than a formal VCAA notice letter to the 
appellant.  However, what the VCAA seeks to achieve is to 
give the appellant notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield, supra.  The appellant 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not done in 
this case.  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error, for the reasons stated above.  See Mayfield, 
supra.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has not obtained any evidence on 
behalf of the appellant.  The appellant submitted additional 
evidence.  He has not indicated the existence of any 
additional records that would aid in substantiating the 
claim.  No examination or medical opinion was conducted in 
connection with the current claim; however, the Board finds 
that a medical opinion was not necessary.  Specifically, 
under the new law, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the cause of the veteran's 
death may be associated with his period of recognized 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The veteran had recognized service from February 1945 to 
April 1945.  He died in August 2001.  The veteran's surviving 
spouse submitted a claim for entitlement to dependency and 
indemnity compensation benefits in October 2001.  In February 
2002, while her claim was pending, she died.  A rating 
decision was issued in May 2002; however, the surviving 
spouse had already deceased.  Thus, at the time of her death, 
there was a pending claim for dependency and indemnity 
compensation.  The appellant is the surviving spouse's (and 
the veteran's) child.  He has standing to file a claim for 
accrued benefits on behalf of the surviving spouse.  See 
38 C.F.R. § 3.1000(a)(2) (2004).

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years."  See 38 C.F.R. § 3.1000(a) (2004).

The veteran's death certificate shows that the immediate 
cause of death was listed as cardiopulmonary arrest with an 
antecedent cause of acute pneumonia with an underlying cause 
of malaria.  

A November 1945 physical examination shows that the 
cardiovascular system and lungs, including x-ray, were 
normal.  In November 1945 and January 1946 "Affidavits for 
Philippine Army Personnel," the veteran stated, "None" to 
"Chronological record of wounds and illness incurred from 8 
Dec 1941 to date of return to military control."  

Compensation may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Compensation for some heart disabilities may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  
Compensation may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

To establish compensation for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or the contributory cause 
of death.  Compensation will be determined by exercise of 
sound judgment, without recourse to speculation and after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303(a), 3.312 
(2004).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for dependency and indemnity compensation for 
accrued purposes.  First, it must be noted that the veteran 
was not service connected for any disability during his 
lifetime.  Next, the service medical records show no findings 
of any heart problems during the veteran's service.  
Additionally, there are no medical records showing 
manifestations of a heart problem within one year following 
the veteran's discharge from service.  In fact, there are no 
post service medical records in the claims file pertaining to 
the veteran.  

There is no competent evidence that any of the causes of the 
veteran's death are attributable to the veteran's service.  
Without any competent evidence of a nexus between the cause 
of the veteran's death and service, to include the applicable 
presumption period, the claim for service connection for 
cause of the veteran's death must be denied.  

Although the appellant has asserted that the veteran incurred 
a disease in service that contributed to his death, he does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Additionally, his assertions that an examiner told him that 
the veteran had untreated malaria during World War II would 
not assist in providing a nexus between the cause of the 
veteran's death and his service.  Specifically, the Court has 
held that a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to dependency and indemnity compensation for 
accrued purposes, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to accrued benefits is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


